Citation Nr: 1015917	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the service-connected sarcoidosis.    

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the service-connected degenerative disc 
disease of the lumbar spine at L4-S1.   

3.  Entitlement to an initial compensable rating for the 
service-connected esophageal erosion.   

4.  Entitlement to an initial compensable rating for the 
service-connected hemorrhoids.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served in active duty from June 1988 to June 1992 
and from April 2000 to September 2005.   

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
December 2005.  

The issues of higher ratings for the service-connected 
degenerative disc disease of the lumbar spine at L4-S1, 
esophageal erosion and hemorrhoids are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

The service-connected sarcoidosis currently is shown to be 
manifested by pulmonary function test findings of Forced 
Expiratory Volume at one second (FEV-1) 76.6 to 79.6 percent 
predicted and FEV-1/Forced vital capacity (FVC) of 80 to 82 
percent without objective evidence of pulmonary involvement 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids or pulmonary 
function test findings of FEV-1 of 56 to 70 percent 
predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 
65 percent predicted.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected sarcoidosis 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
3.102, 4.1, 4.7, 38 C.F.R. § 4.97 including Diagnostic Codes 
6600, 6846 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in October 2005 (prior to the initial 
adjudication of the claim) and March 2006.    

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The March 2006 letter provided the Veteran with notice of the 
laws regarding degrees of disability or effective dates.  The 
claim was readjudicated in the January 2007 Statement of the 
Case and the June and December 2007 Supplemental Statements 
of the Case, thus curing any lack of timeliness of notice.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Courts have held that were the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice nor is 
there prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements has been satisfied.  All available service 
treatment records were obtained.  

The VA treatment records dated from 2005 to December 2007 are 
associated with the claims folder.  The Veteran reported that 
he was not being treated for sarcoidosis.  There is no 
identified relevant evidence to be obtained.  

The Veteran underwent VA examination in 2005 and 2006 to 
obtain medical evidence as to the severity of the service-
connected disability.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

Under Diagnostic Code 6846, sarcoidosis, a noncompensable 
rating is when there is evidence of chronic hilar adenopathy 
or stable lung infiltrates without symptoms or physiologic 
impairment.  

A 30 percent requires pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  

Sarcoidosis with pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control is rated 
as 60 percent disabling; and sarcoidosis with cor pulmonal, 
cardiac involvement with congestive heart failure, or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment is rated as 100 percent 
disabling.  38 C.F.R. § 4.97, Diagnostic Code 6846.  

In the note that follows Diagnostic Code 6846, it is 
indicated that active disease or residuals of sarcoidosis may 
also be rated as chronic bronchitis under the provisions of 
Diagnostic Code 6600 and extra-pulmonary involvement under 
the specific body system involved.  38 C.F.R. § 4.97, 
Diagnostic Code 6846.

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, chronic 
bronchitis with pulmonary function test (PFT) showing FEV-1 
of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent 
predicted, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted warrants a 10 percent rating.  

An FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) 56 to 65 percent predicted warrants a 
30 percent rating.  

An FEV-1 of 40 to 55-percent predicted, FEV-1/FVC of 40 to 55 
percent, DLCO (SB) of 40 to 55-percent predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) warrants a 60 percent rating.  

An FEV-1 less than 40 percent of predicted value, FEV-1/FVC 
less than 40 percent, DLCO (SB) less than 40-percent 
predicted, maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), 
cor pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
requires outpatient oxygen therapy warrants a 100 percent 
rating.  38 C.F.R. § 4.97, Diagnostic Code 6600.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  


Analysis

Service connection for sarcoidosis was granted in a December 
2005 rating action.  An initial 10 percent evaluation was 
assigned effective on September 8, 2005, the day following 
the Veteran's separation from service.  The 10 percent rating 
was assigned under Diagnostic Code 6600 and has remained in 
effect since that time.

The 10 percent disability rating under Diagnostic Code 6600 
is based upon PFT findings of FEV-1 of 76.6 percent predicted 
and 79.6 percent predicted (post-bronchilator) and FEV-1/FVC 
of 80 percent and 82 percent (post bronchilator).  See the 
May 2006 PFT report.  

A rating in excess of 10 percent is not warranted under 
Diagnostic Code 6600.  The evidence shows that the 
sarcoidosis is essentially asymptomatic and PFT findings have 
not changed.  An October 2007 VA treatment record indicates 
that the findings were unchanged.  The October 2007 VA 
treatment record also indicates that the sarcoidosis was 
asymptomatic and that the Veteran was off treatment.  

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the sarcoidosis under Diagnostic Code 6600.   

The Veteran also does not meet the criteria for the 30 
percent rating under Diagnostic Code 6846.  Under Diagnostic 
Code 6846, a 30 percent requires pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  The medical evidence shows 
that the sarcoidosis is essentially asymptomatic.  

A June 2006 CT scan of the lungs showed that there was no 
significant mediastinal or hilar lymphadenopathy.  The lungs 
were clear, bilaterally.  

The 2005 and 2006 VA examination reports indicate that the 
Veteran was not taking prednisone for the sarcoidosis, under 
the care of a physician or using inhalers.  

A September 2006 VA treatment record notes that the Veteran 
had minimal dypsnea on exertion. An October 2007 VA treatment 
record notes that the sarcoidosis was asymptomatic and the 
Veteran was off treatment.  The Veteran has not reported any 
complaints or symptoms pertinent to the sarcoidosis.  He 
reported that he was not being treated for this disorder.    

For these reasons, the Board concludes that an initial 
disability evaluation in excess of 10 percent for the 
service-connected sarcoidosis must be denied.  

The Board finds that there is no basis for a staged rating of 
the Veteran's sarcoidosis, pursuant to Fenderson.  There is 
no evidence that the Veteran's service-connected sarcoidosis 
has met the criteria for a higher rating at any time since 
September 8, 2005.  The disability has remained essentially 
constant over the entire period.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of a 
higher rating on an extraschedular basis under 
38 C.F.R. § 3.321(b).  There is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
Veteran is not adequately compensated by the regular rating 
schedule.  

The Board finds that the Veteran's symptoms are consistent 
with the criteria in the Rating Schedule.  The symptoms are 
normal manifestations of this disorder and such symptoms are 
contemplated under the Rating Schedule.  The Board finds that 
the disability picture is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards.  

In conclusion, on this record, an initial rating in excess of 
10 percent for the service-connected sarcoidosis is denied.  


ORDER

An increased initial rating for the service-connected 
sarcoidosis is denied.  


REMAND

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

There is evidence of record which tends to show that the 
service-connected lumbar spine disability, esophageal 
erosion, and hemorrhoids may have worsened since the last VA 
examinations in 2005 and 2006.  

In a January 2008 statement, the Veteran stated that he still 
had hemorrhoid pain and the symptoms appeared to be getting 
worse.  The VA treatment records show that the Veteran 
reported having symptoms of proximal esophageal acid reflux.  
See the June 2006 VA treatment record.  At the May 2006 VA 
examination, the Veteran stated he had relief of esophageal 
symptoms.  

Because of the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the esophageal erosions and hemorrhoids.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Board also notes that the medical evidence shows that the 
Veteran continues to have low back pain.  Another examination 
is necessary to determine the current severity of this 
disability since the last examination was performed in 2006.  

VA is required to conduct an accurate, descriptive, and 
contemporaneous medical examination based on the complete 
medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA's duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  

The record shows that the Veteran has received medical 
treatment for the hemorrhoids, esophageal erosions, and 
lumbar spine disability from the VA healthcare system.  Of 
record are VA treatment records dated from September 2005 to 
December 2007.  The RO should obtain the VA treatment records 
from the East Orange VA Healthcare System dated from December 
2007.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to obtain all records of the Veteran's 
treatment of the service-connected lumbar 
spine, esophageal erosions, and 
hemorrhoids from the East Orange VA 
Healthcare System dated since December 
2007 and to incorporate any such 
documents in the official record.  

2.  The RO then should schedule the 
Veteran for a VA examination to determine 
the current severity of the service-
connected degenerative disc disease of 
the lumbar spine.  The Veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The examiner should specifically note all 
symptomatology and manifestations caused 
by the lumbar spine disability and should 
specify whether the lumbar spine 
disability causes limitation of motion, 
pain, spasm, severe guarding, abnormal 
gait, or abnormal spine contour.  

The examiner should indicate whether the 
degenerative disc disease has required 
any periods of doctor prescribed bed 
rest.  The examiner should also indicate 
if the disc disease results in partial or 
complete paralysis, neuralgia or neuritis 
of any nerve.  If so, the examiner should 
specify the nerve involved, and express 
an opinion as to whether any partial 
paralysis, neuritis or neuralgia is mild, 
moderate or severe.  The examiner should 
provide a rationale for the opinions.  

3.  The RO should also schedule the 
Veteran for a VA examination to determine 
the current severity of the service-
connected hemorrhoids.  The Veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report whether the 
hemorrhoids are mild or moderate; large 
or thrombotic, irreducible, with 
excessive redundant tissue, evidencing 
frequent recurrences; or manifested by 
persistent bleeding and with secondary 
anemia, or with fissures.  All necessary 
tests should be conducted.  The examiner 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered.  

4.  Finally, the RO should schedule the 
Veteran for a VA examination to determine 
the current severity of the service-
connected esophageal erosions.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should all symptoms and 
manifestations of the esophageal 
erosions.  The examiner should report 
whether the esophageal erosions cause 
epigastric distress, dysphagia, pyrosis, 
substernal arm or shoulder pain, 
vomiting, material weight loss, 
hematemesis, melena, or anemia.  The 
examiner should provide an opinion as to 
whether the disability results in 
considerable or severe impairment of 
health.  All necessary tests should be 
conducted.  The examiner should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  

5.  Following completion of all indicated 
development to the extent possible, the 
RO should readjudicate the issues 
remaining on appeal in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied,  the 
Veteran and any representative should be 
furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable period of time for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


